DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This is the Non-Final Office Action on the merits of Application 14213754 RCE filled on 11/20/2020
Status of Claims
 Claims 1, 8, 11, 18, and 23 are amended 
Claims 4, 9, 14 and 20 are cancelled
Claims 1 – 3, 5 – 8, 10 – 13, 15 – 19, 21 – 24 are pending and rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Arguments
101 rejection
The examiner does not find the applicants arguments persuasive. 
Applicant argues on pages 17-18 that there is nothing abstract about the claimed operation and that the claims are not directed a type of commercial interaction, nor being an operation performed by a human or controls human performance. 
Examiner respectfully disagree. Claim 1, as cited by Applicant on page 17, includes limitation regarding “participating … in a plurality of real-time bidding auctions”. Participation in auctions is certainly a commercial interaction among the parties involved. Therefore, Applicant’s argument that the claims are 

Applicant further argues that no court decisions in which the entirety of independent claims 1, 11 and 23 are identified as abstract idea. Please see above regarding commercial interaction.



Applicant then argues that “the elements of the independent claims provide technical features for grouping tuples of advertisers, campaigns and venues as nodes, and selecting nodes … to achieve a combined desired number of success events … without exceeding a maximum advertising budget, which was not available in the prior art. 
MPEP 2106.05 states “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.")” (emphasis original). As such, Applicant’s argument that claims are novel over the prior art of record is of no relevance in eligibility. Therefore, the argument is not persuasive.

Applicant further argues on pages 19 argues that nothing within the four corners of independent claims recites the words “apply it”. 
Examiner respectfully disagree, for example, claim 1 invokes a server to perform the recited abstract idea in the manner of “by at least one advertisement platform server processor”. Such manner of 

Applicant went on to argue that the addition of particular executable instruction to a general-purpose computer transforms the machine into a special purpose computer.
MPEP 2106.05(b) I states “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)” (emphasis added).
As shown above, Applciant’s argument that the instruction transform the machine into a special purpose computer is not persuasive because Alappat has been superseded. Here, as shown above, the claims invokes the computer in the manner of “by … server processor”, which is equivalent to using the 
Applicant further argues the claims passes step 2B based on novelty. Please see above regarding the relationship between novelty and subject matter eligibility.
112 rejection
Applicant’s argument has been considered but is moot in view of the amendment. Please note the current 112 rejection is based on newly amended limitation. 

103 rejection
The examiner states that based upon the newly amended claim limitations, the arguments are persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 3, 5 – 8, 10 – 13, 15 – 19, 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A Prong 1: The claims recite an abstract idea of determining identifying nodes, receiving targeting criteria, selecting target notes to meet  targeting criteria of target ad campaign, predicting price curve function providing an estimation for how to modify bid to reach a target delta, selecting a set of eligible nodes of a sub plurality of set of target nodes based on number of impressions predicated, participate in bidding by determining max ad budget spent too quickly removing node, modifying a calculated bid value 

Claim 1, representative of claim 11 and 23, includes the following limitations:
A computer-implemented method comprising: 
identifying, a plurality of nodes, wherein each node comprises identifiers for an online advertising platform, an advertising campaign, and a venue, and wherein each node of the plurality of nodes is associated with respective targeting information; 
receiving a targeting criteria for a target advertising campaign, wherein the targeting criteria comprises geography, income level, whitelists, and blacklists; 
selecting a set of target nodes comprising a sub plurality of the plurality of nodes, wherein each target node of the set of target nodes is selected based on whether the respective targeting information of the target node meets the targeting criteria for the target advertising campaign; 
predicting, a number of impressions to be delivered to 
selecting a set of eligible nodes comprising a sub plurality of the set of target nodes based at least in part on the
participating in a plurality of real-time bidding auctions in which impressions are served on the set of eligible nodes, wherein the participating in the Appln. No 14/213,754Page 3 of 18Reply to Non-Final Office Action of February 3, 2020Docket No. 6-0009Aplurality of real-time bidding auctions comprises- 
determining that the maximum advertising budget is being spent too quickly and removing at least one node from the set of eligible nodes-; modifying a calculated bid value based on the price curve functions to reach a target delta in impressions delivered
repeating the determining and modifying steps until the combined desired number of success events occurs.

These limitations, in a combination, describe commercial interaction and therefore falls within certain methods of organizing human activities. Still further, with help of pen and paper, these steps can be performed in human mind, which would be mental process. Therefore, claim 1 recites an abstract idea.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer (such as server);
processing system comprising a processor;
read-only memory;
processor;
computer storage medium;
These additional elements are not indicative of integration into a practical application because:
Regarding the computer, processing system comprising a processor, processor, read-only memory, and computer storage medium they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Even considered as an ordered combination, the additional elements are still merely invoking the additional element as a tool similar to adding the word “apply it”.
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer, processing system comprising a processor, processor, read-only memory, and computer storage medium are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites ranking, by the processing system, nodes in the set of target nodes based on an advertiser goal, thereby creating ranked target nodes; and filtering, by the processing system, the ranked target nodes based at least in part on the maximum advertising budget, which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein the filtering of the ranked target nodes comprises selecting, by the processing system, a number of highest ranking target nodes for inclusion in the set of eligible nodes, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the advertiser goal comprises at least one of delivery, margin, and expected revenue, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the filtering is based at least in part on the number of impressions predicted for delivery to each target node, which is merely describing data and further defining 
Claim 7 recites wherein the predicting for a particular target node is based at least in part on the calculated bid value for one or more impressions to be served on the particular target node, which is merely describing data and further defining the abstract idea.
Claim 8 recites wherein the success events are conversions, which is merely describing data and further defining the abstract idea.
Claim 10 recites wherein participating in the real-time bidding auctions comprises determining that the maximum advertising budget is being spent too slowly and adding at least one node to the set of eligible nodes, which is merely describing data and further defining the abstract idea.
Claim 21, wherein each node comprises at least one of a creative size and a creative, which is merely describing data and further defining the abstract idea.
Other dependent claims recite limitations substantially similar to those analyzed above and would be ineligible for similar reasons.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 – 3, 5 – 8, 10, 11-13, 15-19, 21-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 11, 23states of a “repeating the modifying until the combined desired number of success events occurs” The closest discussion regarding modifying is in 0028, which states “For example, if a bid value of $0.50 is predicted to win 25% of impression auctions on a set of nodes, but a threshold of 30% is required to obtain the necessary number of success events to exit learning mode, then the analytics functionality can be used to determine that, for instance, an increase in the bid value to $0.55 will allow the 30% threshold to be attained.” However, 0028 teaches making a single modification (from 0.5 to 0.55). It does not further describe making such modification another time. Therefore, the specification does not show the limitation of “repeating the modifying” until desired number of success events occur.
The dependent claims do not cure the deficiency shown above and are therefore rejected based on their dependency.


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs 20120303464 – Gorman – unified yield management for displaying advertising.
Proceedings of the 21st international conference on World Wide Web. 2012.
No Claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681   

                                                                                                                                                                                                                          /GEORGE CHEN/                                 Primary Examiner, Art Unit 3628